J-S52014-14


    NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: M.S., A MINOR               IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA

APPEAL OF: R.W., MOTHER                        No. 3602 EDA 2013

              Appeal from the Decree entered November 8, 2013,
         in the Court of Common Pleas of Philadelphia County, Family
                  Co urt, at No(s): CP-51-AP-000007-2013,
                           CP-51-AP-0001290-2011

BEFORE: GANTMAN, P.J., ALLEN, and FITZGERALD*, JJ.

MEMORANDUM BY FITZGERALD, J.:                    FILED OCTOBER 29, 2014

       R.W. (Mother) appeals from the decree entered in the Philadelphia

County Court of Common Pleas, which involuntarily terminated her parental

rights to her child, M.S. (Child), born in May of 2010. We affirm.1

       The trial court summarized the relevant factual history of this matter

as follows.

              On April 25, 2011, the Department of Human Services
          (DHS) received a Child Protective Services (CPS) Report
          alleging that [Child] was suffering from failure to thrive,
          that Mother was not feeding the child solid food as
          instructed and was selling her Women, Infants, and
          Children (WIC) vouchers for money and that Mother lacked
          stable housing. The CPS report was indicated.

             On June 8, 2011, DHS implemented In-Home Protective
          Services (IHPS) in Mother’s home to address [Child’s]

* Former Justice specially assigned to Superior Court.
1
  The court had terminated the parental rights of Child’s putative father,
M.A.S. (Father), approximately nine months earlier, on January 24, 2013.
Father is not a party to the instant appeal.
J-S52014-14


         failure to thrive and ensure he received proper medical
         care and to assist Mother in obtaining stable housing. On
         July 26, 2011, IHPS was discharged, and Mother began
         residing with [Child] at PathWays shelter. On November
         28, 2011, DHS learned that Mother and [Child] left
         PathWays.

            On January 9, 2012, Mother brought [Child] to the
         Children’s Hospital of Philadelphia (CHOP) for treatment of
         a rash in his genital area, and upon examination, doctors
         discovered the child was suffering from burns from ankle
         to knee as well as a fractured right collarbone. Mother’s
         explanation of how the child was burned was inconsistent
         with his injuries.

            On January 10, 2012, an Order of Protective Custody
         (OPC) was obtained, and [Child] was placed in a foster
         home through Bethanna. A shelter care hearing was held
         on January 12, 2012 at which time the OPC was lifted, and
         the temporary commitment to DHS was ordered to stand.
         On January 2012, [Child] was adjudicated dependent and
         committed to DHS.

            Throughout the pendency of this case, Mother’s Family
         Service Plan (FSP) goals have remained to: 1) attend a
         mental health assessment and comply with the
         recommendations; 2) sign necessary releases; 3) complete
         a parenting course; 4) obtain her GED or engage in
         vocational training; 5) maintain visitation with [Child]; 6)
         maintain her physical health; and 7) obtain housing.

Trial Ct. Op., 1/8/14, at 2-3 (citations to record omitted).

      On January 9, 2013, DHS filed a first petition to terminate Mother’s

parental rights to Child. The trial court held a hearing on January 24, 2013,

but denied the petition.

      DHS filed a second termination petition on August 23, 2013.           A

termination hearing was scheduled for September 10, 2013, but Mother’s

counsel failed to appear. DHS filed the underlying, third termination petition


                                     -2-
J-S52014-14


on October 3, 2013. On November 8, 2013, the court held a hearing. At the

conclusion of the hearing, it entered the instant decree terminating Mother’s

rights pursuant to Subsections 2511(a)(1), (2), and (5), and (8) and

2511(b) of the Adoption Act.2

        Mother timely filed a notice of appeal, along with a statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i). She raises the

following issues for our review:

              1. Whether the trial court committed error by
           involuntarily terminating [M]other’s parental rights where
           such determination was not supported by clear and
           convincing evidence establishing grounds for termination
           under the Adoption Act, 23 Pa.C.S.A. §§2511 (a)(1),
           (a)(2), (a)(5), and (a)(8)?

              2. Whether the trial court committed error by
           involuntarily terminating [M]other’s parental rights and
           changing the permanency goal from reunification with the
           parent to adoption without giving primary consideration to
           the developmental, physical and emotional needs and
           welfare of the child as required by the Adoption Act, 23 Pa.
           C.S.A. §2511(b)?

Mother’s Brief at 5.

        We first address the portion of Mother’s second issue challenging the

goal change from reunification to adoption.        Mother’s brief includes no

specific argument or relevant authority on this issue. Accordingly, we hold

any claim concerning the goal change is waived because Mother has not

developed her claim in any substantive way. See Green v. Green, 69 A.3d
2
    23 Pa.C.S. §§ 2101-2938.



                                      -3-
J-S52014-14


282, 285 n.3. (Pa. Super. 2013).

        We next consider the trial court’s suggestion that this appeal should be

dismissed      because    Mother’s   Pa.R.A.P.   1925(b)    statement    of   errors

complained of on appeal “set[ ] forth boilerplate language without any

indication of the substance of the appeal.”       Trial Ct. Op. at 4.    The court

cited the following Superior Court authority:

           “[T]he Rule 1925(b) statement must be specific enough for
           the trial court to identify and address the issue an
           appellant wishes to raise on appeal.” Further, this Court
           may find waiver where a concise statement is too vague.
           “When a court has to guess what issues an appellant is
           appealing, that is not enough for meaningful review.” . . .

See In re A.B., 63 A.3d 345, 350 (Pa. Super. 2013) (citations omitted).

        In the present case, Mother’s 1925(b) statement averred in pertinent

part: “The trial court’s ruling to involuntarily terminate [M]other’s parental

rights to her child was not supported by clear and convincing evidence

establishing grounds for termination, and that such ruling would be in the

child’s best interests.” Mother’s Statement of Errors Complained on Appeal,

12/9/13.

        The issue, as articulated, is not a model of clarity or particularity.

While    the   trial   court   terminated   Mother’s   rights   under   Subsections

2511(a)(1), (2), (5), and (8), the 1925(b) statement fails to identify which

subsection, let alone which particular element of these subsections, she

challenges.     Nevertheless, given the relatively straightforward statutory

analysis at issue, as well as the trial court’s ensuing discussion of its decision


                                        -4-
J-S52014-14


to terminate under each subsection, we decline to find waiver.               See

Commonwealth v. Laboy, 936 A.2d 1058, 1060 (Pa. 2007) (finding issue

not waived     in “relatively   straightforward drug case”      where    1925(b)

statement merely stated evidence of drug trafficking and conspiracy was

insufficient, without specifying what element Commonwealth allegedly failed

to prove, and where trial court readily apprehended defendant’s claim and

addressed it in substantial detail).     Accordingly, we proceed to address

Mother’s challenge to the termination of her parental rights.

      First, Mother avers the court erred in terminating her parental rights

under Subsections (a)(1), (2), and (5).3 The crux of her argument is that

DHS did not enact a meaningful reunification plan and “failed to make any

reasonable attempt or effort to assist” her. Mother’s Brief at 18. Instead,

she maintains, DHS “rushed to hurry the family along toward the adoption

route,” as evidenced by its filing its initial termination petition “less than one

year after the case’s onset.”    Id.   Mother also contends that because the

court denied a prior termination petition, it could “only consider new

testimony and evidence for the ten month period from January 2013 until

November 2013,” and that during this period, her compliance with the FSP,

“which was determined by the court to be sufficient to deny DHS’ original


3
  Although Mother’s statement of questions involved also averred a challenge
under Subsection (8), she provides no discussion relating to that portion of
the statute. Nevertheless, as we discuss infra, we affirm the trial court’s
termination under Subsection (a)(2).



                                       -5-
J-S52014-14


petition[,] did not regress or lapse[.]”       Id. at 20.     Mother avers that

although housing was “one of the critical issues in this case,” “DHS did not .

. . even find or locate one possibility.”        Id. at 18.     With respect to

establishing grounds for termination, Mother asserts DHS did not present

any evidence as to her “foreseeable prospects regarding her housing,”

employment status, or family members who could be potential caregivers for

Child.     Id. at 20.    Meanwhile, Mother cites her own testimony about

“employment leads and a housing plan that was to be realized shortly within

a few months.” Id. at 22. We find no relief is due.

         We note the relevant standard of review.

              The standard of review in termination of parental rights
           cases requires appellate courts “to accept the findings of
           fact and credibility determinations of the trial court if they
           are supported by the record.” “If the factual findings are
           supported, appellate courts review to determine if the trial
           court made an error of law or abused its discretion.” “[A]
           decision may be reversed for an abuse of discretion only
           upon demonstration of manifest unreasonableness,
           partiality, prejudice, bias, or ill-will.” The trial court’s
           decision, however, should not be reversed merely because
           the record would support a different result. We have
           previously emphasized our deference to trial courts that
           often have first-hand observations of the parties spanning
           multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted).

         Termination of parental rights is governed by Section 2511, which

requires a bifurcated analysis:

           Initially, the focus is on the conduct of the parent. The
           party seeking termination must prove by clear and
           convincing evidence that the parent’s conduct satisfies the


                                       -6-
J-S52014-14


        statutory grounds for termination delineated in Section
        2511(a). Only if the court determines that the parent’s
        conduct warrants termination of his or her parental rights
        does the court engage in the second part of the analysis
        pursuant to Section 2511(b): determination of the needs
        and welfare of the child under the standard of best
        interests of the child. One major aspect of the needs and
        welfare analysis concerns the nature and status of the
        emotional bond between parent and child, with close
        attention paid to the effect on the child of permanently
        severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). “[W]e

need only agree with [the trial court’s] decision as to any one subsection in

order to affirm the termination of parental rights.” In re B.L.W., 843 A.2d
380, 384 (Pa. Super. 2004) (en banc).

     Subsections 2511(a)(2) and (b) state:

           (a) General Rule.—The rights of a parent in regard to
        a child may be terminated after a petition filed on any of
        the following grounds:

                                 *    *    *

              (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to
           be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied
           by the parent.

                                 *    *    *

           (b) Other considerations.—The court in terminating
        the rights of a parent shall give primary consideration to
        the developmental, physical and emotional needs and
        welfare of the child. The rights of a parent shall not be
        terminated solely on the basis of environmental factors
        such as inadequate housing, furnishings, income, clothing


                                     -7-
J-S52014-14


         and medical care if found to be beyond the control of the
         parent. With respect to any petition filed pursuant to
         subsection (a)(1), (6) or (8), the court shall not consider
         any efforts by the parent to remedy the conditions
         described therein which are first initiated subsequent to
         the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      This Court has stated:

         In order to terminate parental rights pursuant to 23
         Pa.C.S.A § 2511(a)(2), the following three elements must
         be met: (1) repeated and continued incapacity, abuse,
         neglect or refusal; (2) such incapacity, abuse, neglect or
         refusal has caused the child to be without essential
         parental care, control or subsistence necessary for his
         physical or mental well-being; and (3) the causes of the
         incapacity, abuse, neglect or refusal cannot or will not be
         remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003). “The

grounds for termination due to parental incapacity that cannot be remedied

are not limited to affirmative misconduct.   To the contrary, those grounds

may include acts of refusal as well as incapacity to perform parental duties.”

In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations omitted).

      At the most recent termination hearing in the instant case, Yvonne

Queen, a DHS social worker and case manager for Child for the past two

years, testified as follows. After Child was adjudicated dependent in January

of 2012, DHS developed the following FSP goals for Mother: attend ARC

services, maintain visitation with Child, “work with GED, job skills, mental

health” and “parenting,” and sign releases for Child. N.T., 11/8/13, at 5-6.

Prior to the first termination hearing in January of 2013, Mother “completed


                                    -8-
J-S52014-14


parenting at Bethana.”     Id. at 7.   After the first termination hearing, she

attended “about five sessions” at ARC and her participation there was

“sporadic.”   Id. at 7.   However, Mother failed to engage in mental health

services and complete either a job skills program or a GED program. Id. at

7-9.   Mother also failed to obtain stable housing.     Id. at 11.   Ms. Queen

referred Mother “to OSHA, because she was on the waiting list for Shelter

Plus and the criteria [for a housing unit] was that she had to be in a shelter.”

Id. at 8. However, Mother “didn’t want to go into OSHA [and] preferred to

stay with family and friends.” Id. at 9. As of the date of the termination

hearing, Mother was still living “with family friends, not stable.” Id.

       Bethany Leahy, DHS social worker, testified to the following. Mother’s

visits with Child are “weekly for two hours,” occur at DHS’ office and in the

community, and are supervised. Id. at 22. Mother was “very consistent[ ]”

with visits, has only missed visits due to illness, and once missed a visit in

February or 2013 “when she relocated to Pittsburgh.”4 Id. at 22. Mother is

“not able to effectively set boundaries for” Child, and Ms. Leahy intervenes

when Child becomes bored with an activity and “begins to act up,” such as

“touching . . . the microwave and the dishwasher, running out of the room,

being very loud and disturbing other visitors in the office.” Id. at 23. Even

after Mother completed a parenting class in 2012, Ms. Leahy needed to


4
 Mother denied she had moved to Pittsburgh, and stated that instead she
had merely visited. N.T. at 38.



                                       -9-
J-S52014-14


redirect Mother during visits.       Id. at 23.   Mother’s visits with Child “have

remained supervised with direct line of sight because there is concern . . .

that she can be inattentive a times,” which allows Child “to get into some

type of unsafe or inappropriate situation.”          Id. at 23-24.    Additionally,

Mother initially did little to engage with Child during visits. Id. at 24. While

Mother has improved over time, “it is not consistent at every visit and it is

not consistent throughout the visits.” Id. “There have been some visits just

within the last few months that were in relatives’ homes where [Mother]

spent a good part of the visit cooking while [Child] was either sitting in front

of the television or [Ms. Leahy] was keeping him entertained.” Id. Mother

did “[n]ot always” choose age appropriate activities for Child and she

occasionally ignored Child’s wishes in favor of what she would rather do. Id.

at 28.

         Mother testified at the second termination hearing as follows.        She

started a GED program at OIC but completed “[o]nly a couple of weeks,

because      [she]   didn’t   have    any   income    and   they   didn’t   provide

transportation.”     Id. at 35.   She stopped attending because DHS did not

provide her transportation tokens.          Id.    Mother then attended a GED

program at ARC, and, while DHS provided tokens, they did not provide

enough tokens for a transfer. Id. at 36. Mother needed only to complete

math classes and take the GED test in order to earn her GED. Id. at 36-37.

She had a part-time job for a couple months “selling ATM machines to . . .



                                        - 10 -
J-S52014-14


malls and medium sized businesses,” but her team leader told her not to

work there anymore because the job required her to travel to three to five

stores a day and she did not have a car. Id. at 37. As of the date of the

hearing, Mother was not employed, but she had a job interview at Macy’s

later that day.     Since October of 2012, Mother lived at her friend J.’s

apartment, where she had her own bedroom. Id. at 38-39. The apartment

was appropriate for overnight visits with Child, and Child would have his own

bed. Id. at 40. Mother denied living at different addresses, stating: “The

only address that I actually gave that I was actually living at since then, was

(inaudible).   I do visit a lot of residents and I might stay for a couple of

weeks—to visit, not to say I live there.” Id. at 38. Additionally, she stays at

“different relatives’ house[s] because [J.] is not home that much and

[Mother does not] like to be home alone.” Id. at 40. If Mother got the job

at Macy’s, she would be able to obtain “different housing” in three to four

months.    Id. at 43-44.    Mother “[s]ometimes receives money from her

mother or for doing hair and receives food stamps. Id. at 46.

      With respect to mental health treatment, Mother stated the following.

Since the last court date, she “spoke[ ] to a therapist a couple times at [her]

Doctor’s office.”   Id. at 41.   Mother also stated she has therapy once a

month at the doctor’s office.     Id. at 45.   However, she did not receive

mental health treatment through ARC, nor did she inform DHS that she was

treating with a private mental health provider. Id. at 41, 46. Mother takes



                                    - 11 -
J-S52014-14


medication, but he did not want to disclose her mental health diagnosis. Id.

at 42.

         At the termination hearing, the trial court ruled:

               The issues are quite clear. I visited the issues last year
            and again, visited the same issues and [Mother] had been
            given essentially a year and has done nothing to remedy
            the issues that originally brought the child into care. She
            has not advanced beyond the same position she was in a
            year ago when the Court gave her a benefit of the doubt.

               Now, the benefit of the doubt no longer exists. It is
            clear that [Mother] is unable or willing to remedy the
            issues that brought the child into care and the agency has
            established by clear and convincing evidence pursuant to
            Sections 2511A-1, 2, 5 and 8 and 2511B, such that
            maternal rights are terminated. . . .

Id. at 47. See also Trial Ct. Op. at 6. In its opinion, the court reasoned:

            . . . In January [of 2013], Mother was consistent with
            visitation and signing releases and had completed a
            parenting course. In November, Mother’s progress toward
            her goals remained unchanged, and her inability to parent
            her child at any time in the near future was evident.

Trial Ct. Op. at 6. The court considered the testimony at both the January

2013 and November 2013 hearings and found that Mother made no progress

during the interim.      The court emphasized Mother’s lack of stable housing

and employment, as well as her failure to complete mental health treatment

and obtain her GED. Id. at 7.

         Although Mother avers the court was prohibited from relying on

evidence adduced at the first termination hearing and could only consider

evidence pertaining to the ten months immediately preceding the later



                                        - 12 -
J-S52014-14


termination hearing, she provides no legal authority in support.         See

Mother’s Brief at 20.   Mother’s claim that DHS failed to make reasonable

attempts to assist her is meritless. Instead, both DHS social workers, Ms.

Queen and Ms. Leahy, testified that that they referred Mother to GED and

housing programs.   In light of all the foregoing, we hold the court did not

abuse its discretion in finding Mother cannot or will not remedy the

conditions for Child’s placement under Subsection 2511(a)(2).        See 23

Pa.C.S. § 2511(a)(2); In re Adoption of M.E.P., 825 A.2d at 1272.

     Mother’s second argument on appeal is that the court failed, under

Subsection 2511(b), to give primary consideration to Child’s needs.      She

maintains that termination was not in Child’s best interest because “[n]o

consequential evidence of any bond or description of relationship between

[Child] and [Mother] was ever presented for the court’s consideration.”

Mother’s Brief at 24.   Mother further claims “the court did not have any

information[,] including . . . an independently conducted bonding evaluation

by a licensed therapist or clinical child psychologist[,] to consider when

determining what detrimental effect involuntarily terminating herrights might

have on” Child. Id. Mother emphasizes her own testimony that Child “loves

her and calls her ‘Mommy,’” and asserts that the “more credible evidence at

trial” demonstrated a parent-child bond. Id. at 25.

     This Court has stated:

           Subsection 2511(b) focuses on whether termination of
        parental rights would best serve the developmental,


                                   - 13 -
J-S52014-14


         physical, and emotional needs and welfare of the child.
         [T]his Court stated, “Intangibles such as love, comfort,
         security, and stability are involved in the inquiry into the
         needs and welfare of the child.” In addition, we instructed
         that the trial court must also discern the nature and status
         of the parent-child bond, with utmost attention to the
         effect on the child of permanently severing that bond.
         However, in cases where there is no evidence of a bond
         between a parent and child, it is reasonable to infer that
         no bond exists. Accordingly, the extent of the bond-effect
         analysis necessarily depends on the circumstances of the
         particular case.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010) (citations

omitted).

      “[T]he mere existence of a bond or attachment of a child to a parent

will not necessarily result in the denial of a termination petition.” T.S.M., 71
A.3d at 267. “Common sense dictates that courts considering termination

must also consider whether the children are in a pre-adoptive home and

whether they have a bond with their foster parents.” Id. at 268. Moreover,

in weighing the bond considerations pursuant to section 2511(b), “courts

must keep the ticking clock of childhood ever in mind. Children are young

for a scant number of years, and we have an obligation to see to their

healthy development quickly. When courts fail . . . the result, all too often,

is catastrophically maladjusted children.” Id.

      Furthermore, “[i]n analyzing the parent-child bond, the orphans' court

is not required by statute or precedent to order a formal bonding evaluation

be performed by an expert.”       In re K.K.R.-S., 958 A.2d 529, 533 (Pa.

Super. 2008).    A court may terminate parental rights based in part on a


                                     - 14 -
J-S52014-14


social worker's and a caseworker's testimony that a child did not share a

significant bond with his parents and was well-bonded with his foster

parents.    In re T.M.T., 64 A.3d 1119, 1128 (Pa. Super. 2013) (citation

omitted).

      Here, the trial court concluded that termination of Mother’s parental

rights was in Child’s best interest.    Trial Ct. Op. at 10-11.    The court

emphasized testimony that Mother and Child do not have a parent-child

bond, Child is bonded with his foster mother, and Child has “thrived” since

being placed in foster care. Id. at 10. The court also noted testimony that

Child would not suffer irreparable harm if Mother’s parental rights were

terminated. Id. at 11.

      We hold the record supports the trial court’s findings.     Ms. Queen

testified that she observes Child interact with his foster mother every month

when she visits the home, and that it would be in Child’s best interests to be

adopted by his foster mother. N.T., 11/8/2013, at 9. Ms. Queen stated that

Child was “delayed in speech,” and that he was “very hyperactive,” but that

he had “progressed and thrived” in foster care. Id. Ms. Queen stated that

termination would not cause “any permanent harm” to Child because “right

now Mother is not really stable, with herself. She has to address her needs,

Mom needs to get herself together as far as permanency, as far as job skills,

being ready to parent. There are still things that I see that Mother needs to

grow on.” Id. at 10-11.



                                    - 15 -
J-S52014-14


      Ms. Leahy testified that Child has no difficulty leaving Mother when a

visit is over. Id. at 25.    She stated that Child calls his foster mother

“Momma,” that Child and his foster mother have a “parent/child bond,” and

that Child looks to foster mother “to meet his physical needs, his emotional

needs. It’s very warm, nurturing and loving.” Id. Ms. Leahy agreed that

Child’s “speech therapy was discontinued in December 2012, because he had

made significant progress. He now has a very good vocabulary, very good

speech. His behavior has improved significantly, as well.” Id. at 21. She

stated that it was in Child’s best interests to be adopted because of his

strong bond with his foster mother, because he has made “significant

progress” with foster mother, “[a]nd because [Mother] continues to be

unstable in her living situation and this is a child who requires a lot of

stability, a lot of structures, in order to function well, and get the services

that he needs.” Id. at 26-27.    Ms. Leahy opined that Child would not suffer

irreparable harm in Mother’s rights were terminated.        Id. at 27.     She

explained that Child calls Mother “Mommy,” and is excited to see Mother

during visits, “because he knows during visits he is probably going to get to

go out to McDonald’s or get some ice cream. But there does not seem to be

a parent/child bond there where he is looking for her to meet those physical

and emotional needs.” Id. She noted that Child is safe, and his needs are

being met in foster care. Id. at 28.

      While Child may enjoy seeing Mother, this alone is not determinative.



                                    - 16 -
J-S52014-14


See T.S.M., 71 A.3d at 267.     The trial court was not required to order a

formal bonding evaluation, and instead was free to accept Ms. Leahy’s

testimony. See In re T.M.T., 64 A.3d at 1128; In re K.K.R.-S., 958 A.2d

at 533. Thus, it was reasonable for the court to conclude that it would be in

Child’s best interests if Mother’s parental rights were terminated, and that

Child would not suffer irreparable harm. We discern no abuse of discretion.

      Accordingly, because we conclude that the trial court did not abuse its

discretion by terminating Mother’s parental rights to Child pursuant to

Sections 2511(a)(2) and (b), we affirm the decree of the trial court.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/29/2014




                                    - 17 -